Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/31/2021 has been entered. Claims 1 and 21-25 have been amended. Claims 12-18 have been cancelled. Claims 1-11 and 19-25 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to the claims have overcome the objection and the 35 USC 112(a) rejections previously set forth in the final office action of 11/3/2021. These objection and rejections are withdrawn.
The Examiner acknowledges the last amended limitation to claim 1 and agrees that this amendment overcomes the cited primary art of ITO (US 3,973,735), hereinafter ITO. Rejection of claim 1 is withdrawn. Further search did not yield a prior art that discloses this limitation. Therefore, claim 1 and its dependent claims 2-11 and 20-22 are allowable (note the rejection of claim 19 below). The Examiner suggests a further amendment to the limitation of “the axis” in line  17 of claim 1 to recite “the same axis”, in order to further clarify the distinguishing feature of claim 1 as compared to that of ITO.
Applicant’s argument that the amended limitation of claim 23 overcomes ITO has been fully considered and found not to be persuasive (see submission of 3/31/2022, page  12).
Applicant states that ITO recites a relative rotational speed relative to FIG. 1 that is "most preferably in the range of 1-3 m/sec,”. As such, one of ordinary skill would readily understand that the speed range of ITO (e.g., 1-3 m/sec) is the speed of the tips of the beater relative to the screen. ITO teaches away from going above this range. Accordingly, ITO discloses a range that is far below the range of claim 23.
	The Examiner respectfully disagree. As stated by ITO and the Applicant above, the range that ITO discloses is the relative speed. Claim 23 recites a range that is an absolute speed as compared to a stationary point. These two ranges cannot be compared to each other. This limitation was and is in the dependent claim 22 that was properly rejected in final office action of 11/3/2021 (see pages 12-13). This rejection is outlined below in the 35 USC 103 section as related to claim 23.
The Examiner acknowledges the amendment to claim 24 and the term “consisting”. ITO is silent on this limitation. However, the Examiner submits that it would have been obvious to an artisan to have made the recited solid wall such that it  consists of only one portion. Since this is an amended limitation, its rejection is detailed below in the 35 USC 103 section.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation of “an axis” in line 1. This limitation is already recited in claim 1, line 16. Therefore, it is not clear that this axis is the same as that in claim 1 or a different axis. For the purpose of examination, the Examiner interprets this limitation as the same one in claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As established above in the 112(b) section, the axis in claim 16 is the same axis as claim 1. Claim 1 already recites the relation of this axis as to its intersection with the wall above and the screen below in detail. Claim 19 fails to further narrow this limitation and therefore is rejected.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over ITO (US 3,973,735), hereinafter ITO.
Regarding claim 23, ITO discloses A method for recovering two or more product streams from a feedstock {[abstract], [col 1, lines 17-21 and 25-27] note selective separation and sorting that indicates recovering, note segregating that indicates a number of product streams, 
the method comprising: receiving the feedstock comprising a principal component and at least one secondary component {[col 1, lines 17-18] note that as discussed above municipal waste contains at least two components, one of them is the primary component, [col 4, lines 16-20], [FIG. 1] 21 is the receiving of the waste}, 
wherein a friability of the principal component is different than the friability of the at least one secondary component {[col 1, lines 40-45] note the existence of both paper and plastic in waste that according to instant specification paragraph [00142] have different friability, [col 3, limes 15-20] note teaching on weakest component that crushes first thus very friable, [col 5, lines 15-30] note teaching on components with lowest resistant to impact (thus very friable) and highest resistance to impact (thus not very friable) therefore the waste has two components with different friability}; 
passing the feedstock through a rotary impact separator {[col 2, line 32-42] note the teaching that the apparatus is rotatable, has a beating mean (impactor) and segregates or separates, [FIG. 1] 20 is the rotary impact separator that the feedstock is moving through}; 
comprising a body with one or more walls that define a chamber {[FIG. 1] note the solid bold lines denote the body of the chamber that comprises of a number of walls that create the chamber, one of the walls is indicated by numeral 23} , 
and an impact device that extends through the chamber {[FIG. 1] 29/33 is the impact device that extend into the chamber}, 
rotating the impact device within the chamber and contacting the feedstock with the impact device {[col 4, lines 19-23, lines 34-40]}, 
and collecting a principal component stream with reduced levels of the at least one secondary component {[FIG. 1] note the collection of a separate GrI and GrIII stream, [col 5, lines 24-26] note that GrIII has reduced amount of GrI that is previously collected}.
The Examiner notes that ITO teaches that the body can have a stationary point {[col 5, lines 55-56]}, thus disclosing the limitation: “stationary point of the body”.
ITO does not disclose the range of absolute rotational speed of the impact device as compared to this stationary body. However, ITO teaches that if the relative rotational speed of impactor and screen speed is low, then the garbage and other constituent will not be completely pulverized and thus report to the larger fraction and if this speed is high then the waste paper fraction will be pulverized too much and its recovery rate decreases {[col 10, lines 60-69]}. As such ITO recognizes the absolute rotational speed as compared to a stationary point to be a result-effective variable.
It is well established that determination of optimum values of result-effective variables (in this case effect of absolute rotational speed on separation and pulverization of component) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}. 
The person of ordinary skill in the art would look to optimize the absolute rotational seed of the impactor which is a result-effective variable through routine optimization to arrive at a range that based on the composition and amount of the feedstock results in an optimum/maximum recovery of separate components. 
Regarding claim 24, ITO discloses A method for recovering two or more product streams from a feedstock {[abstract], [col 1, lines 17-21 and 25-27] note selective separation and sorting that indicates recovering, note segregating that indicates a number of product streams, 
the method comprising: receiving the feedstock comprising a principal component and at least one secondary component {[col 1, lines 17-18] note that as discussed above municipal waste contains at least two components, one of them is the primary component, [col 4, lines 16-20], [FIG. 1] 21 is the receiving of the waste}, 
wherein a friability of the principal component is different than the friability of the at least one secondary component {[col 1, lines 40-45] note the existence of both paper and plastic in waste that according to instant specification paragraph [00142] have different friability, [col 3, lines 15-20] note teaching on weakest component that crushes first thus very friable, [col 5, lines 15-30] note teaching on components with lowest resistant to impact (thus very friable) and highest resistance to impact (thus not very friable) therefore the waste has two components with different friability}; 
the principal component comprises a polymeric material {[col 5, line 29] plastic and rubber are polymeric materials, also see limitation above that describes the feedstock}.
and the least one secondary component comprising a paper {[col 5, line 21-23] note that waste paper (species) anticipates paper (genus), see MPEP 2131.02 (I), also see limitation above that describes the feedstock};
passing the feedstock through a rotary impact separator {[col 2, line 32-42] note the teaching that the apparatus is rotatable, has a beating mean (impactor) and segregates or separates, [FIG. 1] 20 is the rotary impact separator that the feedstock is moving through};
comprising a body with one or more walls that define a chamber {[FIG. 1] note the solid bold lines denote the body of the chamber that comprises of a number of walls that create the chamber, one of the walls is indicated by numeral 23},
and an impact device that extends through the chamber {[FIG. 1] 29/33 is the impact device that extends into the chamber}, 
wherein the body extends between an inlet end and an exit end {[FIG. 1] note the extension of the body (see between numerals 30)}, 
the body comprising a top side, through which the feedstock is received through an inlet opening, and a bottom side, the top side of a solid wall extending from the inlet opening to the exit end {[FIG. 1] 23 is the top side and a solid wall that extends, inlet opening is 21, bottom side is below 29}; 
collecting a principal component stream with reduced levels of the at least one secondary component by passing the at least one secondary component through a screen covering a first outlet of the rotary impact separator and passing the principal component stream through a second outlet of the rotary impact separator {[FIG. 1] note the collection of a separate GrI and GrIII stream, also note GrI (the secondary component) goes thru the screen 27 that cover the first outlet 28 and GrIII (the principal component) goes thru the second outlet 22, [col 5, lines 24-26] note that GrIII has reduced amount of GrI that is previously collected}.
ITO, however, is silent on the limitation that the top solid wall is in one piece (“the top side consisting of a solid wall”). The top side of ITO’s body has a number of solid walls that are disconnected from each other.
However, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have made the solid wall 23 of ITO {[FIG. 1]} in one piece that extends from the inlet opening 21 all the way to the exit. Note that it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art {see MPEP 2144.04 (V)(B)}.
One would have been motivated to make this solid wall in one piece so as to reduce the number of the parts of the body and make its construction more convenient. Note that ITO does not teach the advantage of making this wall in numerous pieces. 
Regarding claim 25, ITO discloses wherein the first outlet is located at a first circumferential location about the body of the rotary impact separator and the second outlet is located at the first circumferential location axially downstream from the first outlet {[FIG. 1] the second outlet 22 is at the same circumferential location as the first outlet 28 and is axially downstream}.
Allowable Subject Matter
Claims 1-11 and 20-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748